Execution Copy SUB-ADVISORY AGREEMENT THIS SUB-ADVISORY AGREEMENT is made as of the December 1, 2011, by and among Alternative Strategies Group, Inc. (the "Adviser"), the adviser to ASGI Mesirow Insight Fund, LLC (formerly Wells Fargo Multi-Strategy 100 Master Fund, LLC) (the "Fund"), a limited liability company organized under the laws of the State of Delaware, the Fund, and Mesirow Advanced Strategies, Inc. (the "Sub-adviser"). WHEREAS, the Adviser serves as investment adviser to the Fund, which is a closed-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); WHEREAS, the Adviser desires to avail itself of the services, sources of information, advice and assistance of an investment sub-adviser to assist the Adviser in providing investment advisory services to the Fund; WHEREAS, the Sub-adviser is registered under the Investment Advisers Act of 1940, as amended (the "Advisers Act"), is engaged in the business of rendering investment advisory services to clients and desires to provide such services to the Adviser and to the Fund; and NOW, THEREFORE, in consideration of the terms and conditions hereinafter set forth, it is agreed as follows: 1.Appointment of the Sub-adviser.The Adviser and the Fund hereby appoint the Sub-adviser to provide advice with respect to the investment and reinvestment of the Fund's portfolio assets, subject to the control and direction of the Fund’s Board of Managers (the “Board”) for the period, as such period may be renewed, and on the terms hereinafter set forth.The Sub-adviser hereby accepts such appointment and agrees during such period, subject to the oversight of the Board and the Adviser, to render the services and to assume the obligations herein set forth for the compensation herein provided.In such respect, and only for this limited purpose, the Sub-adviser shall act as the Fund’s agent and attorney-in-fact.The Sub-adviser shall for all purposes herein be deemed to be an independent contractor and shall, except as expressly provided or authorized (whether herein or otherwise), have no authority or obligation to act for or represent the Adviser or the Fund in any way. 2.Authority of, Obligations of and Services to be Provided by the Sub-adviser.The Sub-adviser is hereby granted the following authority and undertakes to provide the following services and to assume the following obligations: a.The Sub-adviser shall formulate and implement a continuous investment program for the portfolio assets of the Fund, including determining what portion of such assets will be invested or held uninvested in cash, subject to and in accordance with (i) the investment objective and policies of the Fund set forth in the Fund’s Limited Liability Company Agreement, as amended from time to time, and Private Placement Memorandum as from time to time in effect and, each, as provided to the Sub-adviser in writing (the "Governing Documents"), (ii) the requirements applicable to registered investment companies under applicable laws, including, without limitation, the 1940 Act and Subchapter M of the Internal Revenue Code of 1986, as amended, and the rules and regulations thereunder (the "Code"), and (iii) any written instructions which the Adviser or the Board may issue from time to time; provided, that such instructions do not conflict with the Governing Documents or violate applicable laws. The Sub-adviser also agrees to conduct its activities hereunder in accordance with any applicable procedures or policies adopted by the Board as from time to time in effect and communicated to the Sub-adviser in writing (the "Procedures"); provided, that such Procedures do not conflict with the Governing Documents or violate applicable laws.The Adviser has provided to the Sub-adviser copies of all current Governing Documents and current Procedures.The Adviser agrees to provide reasonable advance notice to the Sub-adviser of any changes to the Governing Documents or Procedures, including any amendments and supplements thereto, and will provide a reasonable time period for the Sub-adviser to comply with any such change to the Governing Documents or Procedures. b.Unless otherwise specifically agreed to or as required by law, the Sub-adviser shall be authorized to vote or direct the voting of proxies solicited by or with respect to the issuers of securities held by the Fund.The Adviser will deliver or will direct the Fund’s administrator or custodian to deliver to the Sub-adviser in a timely manner proxies with respect to securities held in the Fund.The Sub-adviser will vote proxies with respect to securities held by the Fund in a manner consistent with the Sub-adviser’s Proxy Voting Policy in the form approved by the Board.The Sub-adviser will not be liable for failure to vote proxies that are not received in a timely manner.Notwithstanding the foregoing, the Adviser and the Fund hereby agree and consent to the waiver of the Fund’s voting rights with respect to securities issued by collective investment vehicles (“Portfolio Funds”) in which the Fund invests and, as such, acknowledge that the Sub-adviser may not vote proxies with respect to those securities for which the Sub-adviser elects to waive voting rights. c.The Sub-adviser shall take whatever steps are necessary to implement the Fund’s investment program, including, but not limited to: (i)researching, identifying, monitoring and evaluating potential Portfolio Funds and, to the extent deemed relevant by the Sub-adviser, other securities and transactions (collectively with the Portfolio Funds, “Potential Investments”) to utilize in the management of the Fund’s assets; (ii)providing recommendations to the Fund regarding the fair value of the Fund’s Portfolio Funds to the extent requested by the Adviser if the Portfolio Fund fails to produce an official value (e.g., the Portfolio Fund suspends its net asset value determination or suspends redemptions) or where the Sub-adviser determines, in its sole discretion, that there is reason to question the reliability of the valuation provided by the Portfolio Fund; (iii)providing to the Fund all relevant materials pertinent to an investment in a Portfolio Fund, including the Portfolio Fund’s audited financial statements, capital statements and communications sent to investors by Portfolio Fund management; 2 (iv)advising the Adviser monthly with respect to the Fund’s investment allocations pursuant to Section 2(f), below; (v)monitoring, evaluating and meeting with investment managers that are managing any of the Portfolio Funds or issuers of other securities in which the Fund is invested (collectively, the “Portfolio Managers”); (vi)assessing the performance of the investments recommended by the Sub-adviser and in which the Fund is invested; (vii)reviewing and commenting upon offering documents and ancillary sales and marketing materials prepared by the Adviser for the Fund, which shall be submitted for the Sub-adviser’s prior review at least 5 Business Days (as defined below) before distribution of those documents to investors, provided that the Sub-adviser will be deemed to have consented to the use of those documents if it has not commented in writing (including by electronic mail) by the fifth Business Day after delivery of those documents to the Sub-adviser for approval (for the avoidance of doubt, the Adviser and not the Sub-adviser shall have ultimate responsibility for the content of the offering documents and ancillary sales and marketing materials which are prepared by the Adviser or the Fund, except to the extent that any information set forth therein is provided by the Sub-adviser or relates specifically to the Sub-adviser and is approved by the Sub-adviser in writing (including by electronic mail), subject to Section 2(e)); (viii)participating, at the request of the Adviser and as mutually agreed to by the Sub-adviser, in sales presentations to existing and prospective investors in the Fund identified by the Adviser; (xi)negotiating, in conjunction with the Adviser, a line of credit on behalf of the Fund with such lenders on such terms as may be agreed by the Board and the Adviser; (x)rendering such reports to the Board as it may reasonably request concerning the investment activities of the Fund; and, (xi)negotiating, entering into, making, and performing any contract, agreement, or other undertaking related to the implementation of the investment program described herein, including (but not limited to): (A)to the extent feasible and appropriate, negotiating side letters and assisting in the evaluation and execution of subscription agreements, withdrawal requests and related documents with regard to Potential Investments and existing investments of the Fund, and causing the Fund’s assets to be invested and withdrawn, as applicable, in connection therewith; and 3 (B)negotiating agreements, on behalf of the Fund for execution by the Fund, with information platforms and/or risk or transparency aggregators that will supply the reports and information required under Sections 9(l) and (m) (the “Transparency Aggregators”), subject to approval by the Board and the Adviser. For the avoidance of doubt, the Sub-adviser is not responsible for the calculation of the Fund’s net asset value or for the fair valuation of the Fund’s investments in accordance with U.S. generally accepted accounting principles.In addition, to the extent the Fund receives an official value from a Portfolio Fund, it is anticipated that the Fund may rely on that valuation without further inquiry.The Sub-adviser may act on information it reasonably believes to be reliable but that the Sub-adviser may not have independently verified (including, without limitation, information provided by the Adviser, the Fund and the Fund’s custodians and administrators). d.The Sub-adviser shall be responsible for monitoring of the investment activities and portfolio holdings associated with the portfolio assets of the Fund that are allocated to the Sub-adviser to ensure compliance with the Governing Documents, Procedures and the requirements applicable to registered investment companies under applicable laws.The Sub-adviser shall also cooperate with and provide sufficient information to the Adviser to assist the Adviser in its monitoring of the investment activities and portfolio holdings of the Fund, including, without limitation, the Fund's satisfaction of quarterly diversification requirements for qualification as a regulated investment company under the Code. e.Notwithstanding anything in this Agreement to the contrary, the Sub-adviser shall act on any instructions of the Adviser with respect to (i) the investment activities used to manage the portfolio assets of the Fund that are allocated to the Sub-adviser and (ii) the marketing materials and offering documents used for the Fund, including the use of the Sub-adviser’s track record, in each case that are reasonably necessary and in accordance with the advice of counsel to the Fund to ensure the Fund's compliance with the Governing Documents, Procedures and applicable law. f.The Sub-adviser shall provide to the Adviser in writing, via electronic mail, the recommended allocation of investments of the Fund among Potential Investments and existing investments (the “Allocations Report”), including dates for investing in Potential Investments and withdrawing assets from existing investments, together with related Investment Recommendations Reports (the “IRRs”).The Sub-adviser shall deliver the Allocations Report and related IRR to the Adviser nine Business Days before the first day of each month (the “Effective Day”).The Adviser shall give the Sub-adviser, by 9 am (Chicago time) on the sixth Business Day before the Effective Day, written, by fax or electronic mail, (i) approval or rejection of that Allocations Report and (ii) the final amount of additional subscriptions to the Fund that will be effective as of the Effective Day.The Adviser’s approval will be deemed given if the Adviser does not notify in writing the Sub-adviser of its approval or rejection of the Allocations Report or of additional subscriptions to the Fund by that deadline.If the Adviser objects to any portion of an Allocations Report, or informs the Sub-adviser of additional subscriptions to the Fund, the Sub-adviser will work with the Adviser to 4 promptly amend that Allocations Report in a manner that is mutually satisfactory, and will submit to the Adviser a revised Allocations Report by noon (Chicago time) on the sixth Business Day before the Effective Day.The Adviser’s approval to a revised Allocations Report will be deemed given if the Adviser does not object in writing to the revised Allocations Report by 5 pm (Chicago time) on the sixth Business Day before the Effective Day.Upon approval or deemed approval of an Allocations Report by the Adviser, the Sub-adviser shall execute the proposed trades and allocations. The chart below shows the foregoing process for approvals of Allocations Reports, with “T” being the first Business Day of each month: DEADLINE ACTION T minus 9 Business Days Sub-Adviser submits initial Allocations Report to Adviser. T minus 6
